       Case 2:19-cv-00639-RAH-WC Document 30 Filed 05/29/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

BRANDON HOWARD, #229852,                       )
                                               )
          Plaintiff,                           )
                                               )
  v.                                           )   CIVIL ACTION NO. 2:19-CV-639-RAH
                                               )
COMMISSIONER JEFF DUNN, et al.,                )
                                               )
          Defendants.                          )

                                          ORDER

        On May 4, 2020, the Magistrate Judge entered a Recommendation (Doc. 29) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to comply

with an order of this court;

       3. Other than the filing fee assessed to the plaintiff in this case, no costs are taxed.

       A separate Final Judgment will be entered.

       DONE, this 29th day of May, 2020.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
